Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is made effective as of
September 11, 2007 (the “Effective Date”) by and between Alphatec Spine, Inc., a
Delaware corporation with an address of 2051 Palomar Airport Road, Suite 100,
Carlsbad, California 92008 (“Licensee”), and JGMG Bengochea, LLC, a Florida
limited liability company, with an address of 4901 VanDiveer Rd., Jacksonville
FL 32210 (“Licensor”). Licensee and Licensor are each hereafter referred to
individually as a “Party” and together as the “Parties”.

WHEREAS, Licensor is the owner of or otherwise controls certain proprietary
Licensed Patents and Licensed Technology (as defined below); and

WHEREAS, Licensee desires to obtain a license from Licensor under such Licensed
Patents and Licensed Technology to develop and commercialize Licensed Products
(as defined below); and

WHEREAS, Licensor desires to grant such license to Licensee on the terms and
subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1 “Change of Control” shall mean (a) the sale or disposition of all or
substantially all the assets of the Licensee or its parent corporation; or
(b) the reorganization, merger, consolidation, or similar transaction involving
the Licensee or its parent corporation which results in the voting securities of
such entity outstanding immediately prior to that transaction ceasing to
represent at least 50% of the combined voting power of the surviving entity
immediately after such transaction.

1.2 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its affiliates other than by virtue of a prior
confidential disclosure to such Party or its affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.



--------------------------------------------------------------------------------

1.3 “Design Freeze” shall mean, with respect to a particular Licensed Product,
the date on which the Licensee has made a written decision that the design
engineering with respect to such Licensed Product is complete and such Licensed
Product is ready for volume production.

1.4 “GLIF Product” shall mean the guided lumbar interbody fusion system and the
corresponding implants and instrumentation.

1.5 “Improvements” shall mean any enhancement, invention or discovery created or
identified or controlled by Licensor during the Royalty Term, which constitutes
an improvement to the subject matter of the Licensed Patent Rights or Licensed
Technology.

1.6 “Indemnitees” and “Indemnifying Party” shall mean a Party, its affiliates
and their respective directors, officers, employees, stockholders and agents and
their respective successors, heirs and assigns.

1.7 “Licensed Patent Rights” shall mean (a) any of the patent applications
described in Schedule A attached hereto, and any divisional, continuation,
continuation-in-part (to the extent that the continuation-in-part is entitled to
the priority date of an initial patent or patent application which is the
subject of this Agreement), reissue, reexamination, registration, renewal, or
extension, or any patent issuing therefrom or any supplementary protection
certificates related thereto; or (b) any patent application arising from the
Licensed Technology, and any divisional, continuation, continuation-in-part (to
the extent that the continuation-in-part is entitled to the priority date of an
initial patent or patent application which is the subject of this Agreement),
reissue, reexamination, registration, renewal, or extension, or any patent
issuing therefrom or any supplementary protection certificates related thereto.

1.8 “Licensed Product” shall mean any product sold by Licensee or its affiliates
or Sublicensees that, absent the license provided in this Agreement, would
infringe a Valid Claim of the Licensed Patent Rights, including without
limitation Valid Claims of the Licensed Patent Rights covering the GLIF Product.

1.9 “Licensed Technology” shall mean and include all Technology, whether or not
patentable, including but not limited to, techniques and materials, owned or
controlled by Licensor as of the Effective Date or which becomes owned or
controlled by Licensor during the Royalty Term that (a) (i) is related to any
patent or patent application included in the Licensed Patent Rights, (ii) is
necessary or useful for Licensee to practice the license granted to it
hereunder, and (iii) which is not in the public domain; or (b) (i) is related to
any of the products listed on Exhibit B attached hereto, (ii) is necessary or
useful for Licensee to practice the license granted to it hereunder, and
(iii) which is not in the public domain.

1.10 “Licensee Inventions” shall mean any enhancement, invention or discovery
created or identified, owned or controlled by Licensee that does not fall within
the Licensed Technology.

1.11 “Market Launch” shall mean, with respect to a Licensed Product, the first
full-scale national commercial launch of such Licensed Product following the
Licensee's building of an amount of inventory necessary to conduct such
full-scale national commercial launch.

 

-2-



--------------------------------------------------------------------------------

1.12 “Net Sales” shall mean the amount received by Licensee for all Licensed
Products sold by Licensee, its affiliates or Sublicensees to Third Parties
throughout the Territory during each calendar quarter, less the following
amounts incurred or paid by Licensee or its affiliates or Sublicensees during
such calendar quarter with respect to sales of Licensed Products regardless of
the calendar quarter in which such sales were made:

(a) trade, cash and quantity discounts or rebates actually allowed or taken,
including discounts or rebates to governmental or managed care organizations;

(b) credits or allowances actually given or made for rejection of, and for
uncollectible amounts on, or return of previously sold Licensed Products
(including Medicare and similar types of rebates);

(c) any charges for insurance, freight, and other transportation costs directly
related to the delivery of Licensed Product to the extent included in the gross
invoiced sales price;

(d) any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation or delivery of a Licensed Product (including any tax such as a
value added or similar tax or government charge) borne by the seller thereof,
other than franchise or income tax of any kind whatsoever; and

(e) any import or export duties or their equivalent borne by the seller.

“Net Sales” shall not include sales or transfers between Licensee and its
affiliates or Sublicensees, unless the Licensed Product is consumed by the
affiliate or Sublicensee.

1.13 “Royalty Term” shall mean, with respect to each Licensed Product, the
period commencing on the Effective Date and continuing on a country-by-country,
and product-by-product basis until the longer of (a) the last to expire of the
Licensed Patent Rights covering the Licensed Product, or (b) [***] years from
the Effective Date.

1.14 “Sublicensee” shall mean any Third Party to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this
Agreement.

1.15 “Technology” shall mean and include any and all unpatented, proprietary
ideas, inventions, discoveries, Confidential Information, data, results,
formulae, designs, images, specifications, instruction manuals, SOPs, methods,
processes, techniques, ideas, know-how, technical information (including,
without limitation, structural and functional information), notebooks, process
information, pre-clinical information, clinical information, and any and all
proprietary control and manufacturing data and materials.

1.16 “Term” shall mean the period commencing on the Effective Date and
continuing until the end of the last Royalty Term, unless this Agreement is
terminated or expires sooner in accordance with the terms of this Agreement.

 

-3-



--------------------------------------------------------------------------------

1.17 “Territory” shall mean all countries and jurisdictions of the world.

1.18 “Third Party” shall mean any person or entity other than Licensee, Licensor
and their respective affiliates.

1.19 “Valid Claim” shall mean a claim indicated as allowable in an issued,
unexpired patent or in a pending patent application within the Licensed Patent
Rights that (a) has not been finally cancelled, withdrawn, abandoned or rejected
by any administrative agency or other body of competent jurisdiction, (b) has
not been revoked, held invalid, or declared unpatentable or unenforceable in a
decision of a court or other body of competent jurisdiction that is unappealable
or unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding.

2. GRANT OF RIGHTS

2.1 License to Licensee.

2.1.1 Grant of License. Licensor hereby grants to Licensee an exclusive,
royalty-bearing license, including the right to grant sublicenses in accordance
with Section 2.1.2, under the Licensed Patent Rights and Licensed Technology and
Licensor’s interest in any Improvements, to develop, have developed, make, have
made, use, have used, sell, offer for sale, have sold, import, have imported,
export and have exported, Licensed Products and to practice the Licensed
Technology in the Territory, for any and all uses, subject to the terms and
conditions of this Agreement.

2.1.2 Right to Sublicense. Licensee shall have the right to grant sublicenses to
any Sublicensee to all or any portion of its rights under the license granted
pursuant to this Section.

2.1.3 Retained Rights. Subject to the other terms of this Agreement, Licensor
retains no right to use the Licensed Technology or practice the Licensed Patent
Rights or to use Licensor’s interest in Improvements.

3. RESPONSIBILITY FOR LICENSED PRODUCTS.

3.1 Responsibility and Assistance.

3.1.1 Responsibility. From and after the Effective Date, Licensee shall have
full control and authority over the development, commercialization and
regulatory approval of Licensed Products in the Territory. Licensee shall own
all Licensee Inventions and data, results and all other information arising from
any such activities under this Agreement. All activities relating to development
and commercialization under this Agreement shall be undertaken at Licensee’s
sole cost and expense, except as otherwise expressly provided in this Agreement.

 

-4-



--------------------------------------------------------------------------------

3.1.2 Licensor Assistance. Licensor agrees that it shall provide commercially
reasonable assistance to the Licensee, to the extent that such assistance does
not interfere with [***] practice of medicine, in connection with the
development, commercialization and regulatory approval of (i) the GLIF Product,
and (ii) Licensed Product's that relate to the Licensed Technology set forth on
Exhibit B attached hereto. The Parties agree that the Licensor shall not be
required to provide more than [***] per calendar quarter providing such
assistance. In addition, the Parties agree that if the Licensee requests that
such assistance be performed outside of the [***] that the Licensor shall be
compensated at a rate of [***] per hour. Licensor shall promptly disclose to the
Licensee all Licensed Patent Rights and all Licensed Technology which are
created, become owned or controlled by the Licensor during the [***] following
the Effective Date. Licensee shall reimburse Licensor for any reasonable
out-of-pocket expenses in connection therewith.

4. PAYMENTS AND ROYALTIES

4.1 Common Stock Issuance; Milestone Payments and Royalty Payments.

4.1.1 Common Stock Issuance. Within thirty (30) days of the Effective Date
Licensee shall issue to Licensor seven hundred fifty thousand (750,000) shares
of Alphatec Holdings, Inc. Common Stock (the “Common Stock”). [***] shares of
the Common Stock shall be subject to a lockup (the “Lockup”) pursuant to which
the Licensor shall agree to not directly or indirectly, offer, sell, contract to
sell, grant any option to purchase, hypothecate, pledge, or otherwise dispose of
or transfer title to any of the Common Stock for a period of [***] years after
the date that the stock is granted. Notwithstanding the previous sentence (a) in
the event of a Change of Control, [***], (b) upon the Design Freeze of the GLIF
Product [***], and (c) upon the Market Launch of the GLIF Product [***].

4.1.2 Milestone Payments. Licensee shall pay Licensor a milestone payment (each
a “Milestone Payment”) in the amount specified below no later than thirty
(30) days after the occurrence of the corresponding event designated below,
unless this Agreement has been terminated prior to such due date. All Milestone
Payments described in this Section 4.1.2 shall not be credited against earned
royalties.

 

Event

  

Milestone Payment

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

-5-



--------------------------------------------------------------------------------

4.1.3 Market Launch Milestone. In the event that the Market Launch of the GLIF
Product has not occurred within [***] of the Effective Date (the “GLIF Projected
Market Launch Date”), the Licensor shall be entitled to terminate the license
granted pursuant to this Agreement with respect to the Licensed Patent Rights
and the Licensed Technology, unless the primary reason that such launch date has
not been met is due to the Licensor's failure to meet the obligations set forth
in Section 3.1.2; provided that the Licensor shall not be entitled to terminate
under this section the license granted pursuant to this Agreement with respect
to the Licensed Patent Rights and Licensed Technology if the Licensee pays the
Licensor [***] within [***] after the GLIF Projected Market Launch Date, such
payment to be in addition to and not credited against future royalties due to
Licensor.

4.1.4 Royalty Payments for GLIF Product. During the Royalty Term, Licensee shall
pay to Licensor earned royalties at the rate of [***] of all Net Sales of the
GLIF Product sold by Licensee.

4.1.5 Royalty Payments for Non-GLIF Licensed Products. During the Royalty Term,
Licensee shall pay to Licensor earned royalties at the rate of [***] of all Net
Sales of Licensed Products (excluding the GLIF Product) sold by Licensee.

4.1.6 Minimum Royalties. Licensee shall pay Licensor the following minimum
amounts each calendar year listed next to such amount. No minimum annual royalty
described in this Subsection 4.1.6 shall be credited against or otherwise reduce
any other amounts payable hereunder. For a particular calendar year, in the
event that the sum of the earned royalties on Net Sales paid in accordance with
Subsections 4.1.4, 4.1.5 and 4.1.7 with respect to the four calendar quarters of
such calendar year are less than the minimum annual royalty for such year
designated below, the obligation to pay the difference to Licensor (the “Royalty
Shortfall Payment”) shall be payable by Licensee no later than [***] following
the end of such calendar year:

 

Calendar Year Ending

  

Minimum Annual Royalty

[***]

   [***]

[***]

   [***]

In the event that the Licensee fails to pay the Royalty Shortfall Payment within
the applicable time period, the Licensor shall be entitled to terminate this
Agreement, provided that the Licensor gives notice of the requirement to pay the
Royalty Shortfall Amount to the Licensee and gives the Licensee [***] to pay
such amount.

 

-6-



--------------------------------------------------------------------------------

4.1.7 Payment of Royalties. For purposes of determining when a sale of any
Licensed Product occurs under this Agreement, the sale shall be deemed to occur
on the date the Licensed Product is invoiced and paid for in full by the
purchaser. Each royalty payment shall be accompanied by a report specifying: the
Net Sales (including an accounting of deductions taken in the calculation of Net
Sales); the applicable exchange rate to convert from any foreign country’s
currency to United States Dollars (which calculation shall be determined in
accordance with Section 4.2.1); and the royalties payable in United States
Dollars. Unless otherwise expressly provided, Licensee shall make any royalty
payments owed to Licensor hereunder in arrears, within thirty (30) days from the
end of each quarter in which such payment accrues.

4.1.8 Third Party Royalty Offset. In the event that Licensee, in order to
exploit the license granted to it under Section 2.1 of this Agreement, makes
payments to one or more Third Parties (“Third Party Payments”) as consideration
for a license to intellectual property, in the absence of which the Licensed
Product could not legally be used or sold in such country, then Licensee shall
have the right to reduce the royalties otherwise due to Licensor in Sections
4.1.3 and 4.1.4 for such Licensed Product by [***] of such Third Party Payments.
Payments to any Third Party by Licensee shall be cumulative and any excess
payments uncredited to a particular royalty payment period shall be credited to
future royalty payments owed by Licensee or until fully credited. The Parties
agree that the Third Party Payments referred to in this Section 4.1.8 shall not
apply to any royalty obligations to which the Licensee is a party as of the
Effective Date.

4.1.9 One Royalty. Only one royalty, shall be payable to Licensor hereunder for
each sale of a Licensed Product.

4.2 Accounting and Withholding.

4.2.1 Accounting. All payments hereunder shall be made in the United States in
United States dollars. Conversion of foreign currency to United States dollars
shall be made at the conversion rate existing in the United States (as reported
in The Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

4.2.2 Tax Withholding; Restrictions on Payment. Licensee shall make, out of
amounts due Licensor, any applicable withholding or other required tax or duty
payments it is required by law to make on behalf of Licensor and shall provide
Licensor upon request with such written documentation regarding any such payment
as available to Licensee relating to an application by Licensor for a foreign
tax credit for such payment with the United States Internal Revenue Service.

 

-7-



--------------------------------------------------------------------------------

4.3 Royalty Payments; Review.

4.3.1 Royalties. Commencing as of the date of first commercial sale of the first
Licensed Product hereunder, Licensee and its affiliates and Sublicensees shall
keep for at least two (2) years from the end of the calendar year to which they
pertain, complete and accurate records of sales by Licensee or its affiliates
and Sublicensees, as the case may be, of each Licensed Product, in sufficient
detail to allow the accuracy of the payments hereunder to be confirmed.

4.3.2 Review. At the request of Licensor, which shall not be made more
frequently than once per calendar year during the Term, upon at least thirty
(30) days’ prior written notice from Licensor, and at the expense of Licensor;
Licensee shall permit, under a confidentiality agreement with terms no less
onerous than those hereunder, an independent certified public accountant
reasonably selected by Licensor and reasonably acceptable to Licensee to inspect
(during regular business hours) the relevant records required to be maintained
by Licensee under this Section 4.5.

5. TREATMENT OF CONFIDENTIAL INFORMATION

5.1 Confidential Obligations. Licensor and Licensee each recognize that the
other Party’s Confidential Information constitutes highly valuable and
proprietary confidential information. Licensor and Licensee each agree that
during the Royalty Term and for five (5) years thereafter, it will keep
confidential, and will cause its employees, consultants, affiliates and
sublicensees to keep confidential, all Confidential Information of the other
Party. Neither Licensor nor Licensee nor any of their respective employees,
consultants, affiliates or sublicensees shall use Confidential Information of
the other Party for any purpose whatsoever other than exercising any rights
granted to it or reserved by it hereunder. Without limiting the foregoing, each
Party may disclose information to the extent such disclosure is reasonably
necessary to (a) file and prosecute patent applications and/or maintain patents
which are filed or prosecuted in accordance with the provisions of this
Agreement, (b) file, prosecute or defend litigation in accordance with the
provisions of this Agreement, or (c) comply with applicable laws, regulations or
court orders; provided, however, that if a Party is required to make any such
disclosure of the other Party’s Confidential Information in connection with any
of the foregoing, it will give reasonable advance notice to the other Party of
such disclosure requirement and will use reasonable efforts to cooperate with
such other Party in efforts to secure confidential treatment of such information
required to be disclosed.

5.2 Limited Disclosure and Use. Licensor and Licensee each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Licensor and Licensee each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be

 

-8-



--------------------------------------------------------------------------------

unreasonably withheld), except as otherwise required by law, and except as
otherwise expressly permitted by this Agreement. Each Party shall take such
action, and shall cause its affiliates or Sublicensees to take such action, to
preserve the confidentiality of each other’s Confidential Information as it
would customarily take to preserve the confidentiality of its own Confidential
Information, using, in all such circumstances, not less than reasonable care.
Each Party, upon the request of the other Party, will return all the
Confidential Information disclosed or transferred to it by the other Party
pursuant to this Agreement, including all copies and extracts of documents and
all manifestations in whatever form, within sixty (60) days of such request or,
if earlier, the termination or expiration of this Agreement; provided however,
that a Party may retain (a) any Confidential Information of the other Party
relating to any license which expressly survives such termination and (b) one
(1) copy of all other Confidential Information in inactive archives solely for
the purpose of establishing the contents thereof.

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure (a) to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (b) with respect to Licensee, to
any prospective Sublicensees or transferees or to investors, prospective
investors, lenders and other potential financing sources who are obligated to
keep such information confidential. The Parties, upon the execution of this
Agreement, will mutually agree to a press release with respect to this
transaction for publication. Once such press release or any other written
statement is approved for disclosure by both Parties, neither Party may make
subsequent public disclosure of the contents of such statement without the
further approval of the other Party.

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other party.

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

6.1 Patent Filing, Prosecution and Maintenance. With respect to any Licensed
Patent Rights that are exclusive to the Licensee, the Licensee shall be
responsible for and shall use reasonable efforts in preparing, filing,
prosecuting, obtaining and maintaining all Licensed Patent Rights, and any
patent rights in Licensed Technology or Improvements in the countries of its
choosing using patent counsel chosen by Licensee. The related costs shall be
borne entirely by the Licensee. Licensor shall have the right to participate
with Licensee in the prosecution of each patent application of the Licensed
Patent Rights. Licensor agrees to send Licensee copies of all file histories and
prosecution documents for each of the patent applications of the Licensed Patent
Rights, within thirty (30) days of receipt by Licensor. Licensor shall have the
right, but not the obligation, to assume responsibility for any Licensed Patent
Rights which Licensee intends to abandon or otherwise cause or allow to be
forfeited. Licensee shall give Licensor at least sixty (60) days written notice
prior to abandonment or other forfeiture of any Licensed Patent Rights or any
part of the Licensed Patent Rights so as to permit Licensor to exercise its
rights under this Section 6.1.

 

-9-



--------------------------------------------------------------------------------

6.2 Notice of Infringement. If, during the Royalty Term, either Party learns of
any actual, alleged or threatened infringement by a Third Party of any Licensed
Patent Rights under this Agreement, such Party shall promptly notify the other
Party and shall provide such other Party with available evidence of such
infringement.

6.3 Infringement of Patent Rights. Licensee shall have the first right (but not
the obligation), at its own expense and with legal counsel of its own choice, to
bring suit (or take other appropriate legal action) against any actual, alleged
or threatened infringement of the Licensed Patent Rights. Licensor shall have
the right, at its own expense, to be represented in any such action by Licensee
by counsel of Licensor’s own choice; provided, however, that under no
circumstances shall the foregoing affect the right of Licensee to control the
suit as described in the first sentence of this Section 6.3. Any damages,
monetary awards or other amounts recovered, whether by judgment or settlement,
pursuant to any suit, proceeding or other legal action taken under this
Section 6.3, shall applied as follows:

(a) first, to reimburse the cost of Licensee for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to Licensee in reimbursement for lost sales (net of royalties)
associated with Licensed Products and to Licensor in reimbursement for lost
royalties owing hereunder based on such lost sales;

(c) third, to reimburse the costs of Licensor for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action; and

(d) fourth, any amounts remaining shall be allocated to each Party on a pro rata
basis based on each Party’s losses attributable to the infringement.

If Licensee brings any such action or proceeding hereunder, Licensor agrees to
be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Licensee reasonable assistance and authority to file and
prosecute the suit.

7. REPRESENTATIONS AND WARRANTIES

7.1 Licensor Representations. Licensor represents and warrants to Licensee that:

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Licensor actions;

(b) this Agreement is a legal and valid obligation binding upon Licensor and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Licensor is a party or by which
it is bound;

 

-10-



--------------------------------------------------------------------------------

(c) Licensor has the full right and legal capacity to grant the rights granted
to Licensee hereunder without violating the rights of any Third Party;

(d) Licensed Patent Rights have been properly filed and prosecuted and Licensor
is the sole owner of the Licensed Patent Rights and Licensed Technology;

(e) Licensor is not aware of any Third Party patent, patent application or other
intellectual property rights that would be infringed (i) by practicing Licensed
Technology, or (ii) by making, using, offering for sale, selling or importing
Licensed Products;

(f) Licensor is not aware of any infringement or misappropriation by a Third
Party of the Licensed Patent Rights or Licensed Technology;

7.2 Licensee Representations. Licensee represents and warrants to Licensor that:

(a) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Licensee corporate action; and

(b) this Agreement is a legal and valid obligation binding upon Licensee and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Licensee is a party of or by
which it is bound.

7.3 No Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY OTHER REPRESENTATION OR EXTENDS ANY ADDITIONAL WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED.

8. INDEMNIFICATION

8.1 Indemnification.

8.1.1 Licensee Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor, its affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensor Indemnitees”) from and against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon such Licensor Indemnitees, or any of them, in connection with any
Third Party claims, suits, actions, demands or judgments to the extent arising
out of (a) the development, testing, production, manufacture, supply, promotion,
import, sale or use by any person of any Licensed Product (or any component
thereof) manufactured or sold by Licensee or any affiliate or Sublicensee under
this Agreement, (b) any material breach of this Agreement by Licensee, or
(c) the negligence or willful misconduct on the part of Licensee, except in all
cases to the extent of Licensor’s responsibility therefore under Section 8.1.2
below.

8.1.2 Licensor Indemnity. Licensor shall indemnify, defend and hold harmless
Licensee, its affiliates and their respective directors, officers, employees,
and agents,

 

-11-



--------------------------------------------------------------------------------

and their respective successors, heirs and assigns (the “Licensee Indemnitees”),
from and against any liability, damage, loss or expense (including reasonable
attorneys’ fees and expenses of litigation) incurred by or imposed upon such
Licensee Indemnitees, or any of them, in connection with any Third Party claims,
suits, actions, demands or judgments to the extent arising out of (a) any
actions or omissions of Licensor under this Agreement, (b) any material breach
of this Agreement by Licensor, or (c) the negligence or willful misconduct on
the part of Licensor, except in all cases to the extent of Licensee’s
responsibility therefore under Section 8.1.1 above.

8.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 8.1 above from a Party (the “Indemnifying Party”),
the other Party shall notify the Indemnifying Party of such claim with respect
to such Indemnitee as soon as reasonably practicable after the Indemnitee
receives notice of the claim, and the Party (on behalf of itself and such
Indemnitee) shall permit the Indemnifying Party to assume direction and control
of the defense of the claim (including the right to settle the claim solely for
monetary consideration) and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim. The indemnification obligations
under Article 8 shall not apply to any harm suffered as a direct result of any
delay in notice to the Indemnifying Party hereunder or to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnifying Party, which consent shall
not be withheld or delayed unreasonably. The Indemnitee, its employees and
agents, shall reasonably cooperate with the Indemnifying Party and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by Section 8.1.

9. TERM AND TERMINATION

9.1 Expiration. The Term shall expire upon the expiration of the final payment
obligation under Section 4 above. Upon the expiration of the Term of this
Agreement, Licensee shall have a fully paid-up, irrevocable, freely transferable
and sublicensable license in the Territory under the Licensed Patent Rights and
Licensed Technology, to develop, have developed, make, have made, use, have
used, sell, have sold, offer for sale, import and have imported any and all
Licensed Products.

9.2 Termination Rights for Breach and Voluntary Termination.

9.2.1 Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights granted herein may be terminated by either Party upon
any material breach by the other Party of any material obligation or condition,
effective ninety (90) days after giving written notice to the breaching Party of
such termination, which notice shall describe such breach in reasonable detail.
The foregoing notwithstanding, if such material breach is cured or remedied or
shown to be non-existent or not to be material within the aforesaid ninety
(90) day period, the notice shall be automatically withdrawn and of no effect.

9.2.2 Voluntary Termination. Licensee shall have the right to terminate this
Agreement at any time upon thirty (30) days prior written notice to Licensor.

 

-12-



--------------------------------------------------------------------------------

9.2.3 Voluntary Termination following a Change of Control. If following a Change
in Control the successor-in-interest to the Licensee does not agree in writing
to assume the obligations of the Licensee as set forth in this Agreement, such
successor-in-interest to the Licensee shall be entitled to terminate this
Agreement in exchange for a payment of [***] to the Licensor within [***] of the
closing of such Change of Control.

9.3 Termination for Bankruptcy. In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within ninety (90) days
of the filing thereof, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party.

9.4 Effects of Termination.

9.4.1 Termination for Licensee Breach. Upon any termination of this Agreement by
Licensor under Sections 9.2.1 or 9.3, or by Licensee or its
successor-in-interest pursuant to Section 9.2.2 or Section 9.2.3, as of the
effective date of such termination all relevant licenses and sublicenses granted
by Licensor to Licensee hereunder shall terminate automatically. Notwithstanding
the foregoing, (a) no such termination of this Agreement shall be construed as a
termination of any valid sublicense of any Sublicensee hereunder, and thereafter
each such Sublicensee shall be considered a direct licensee of Licensor,
provided that (i) such Sublicensee is then in full compliance with all terms and
conditions of its sublicense, (ii) all accrued payments obligations to Licensor
have been paid, and (iii) such Sublicensee agrees in writing to assume all
applicable obligations of Licensee under this Agreement, and (b) Licensee and
its affiliates and Sublicensees shall have the right, for [***] or such longer
time period on which the Parties mutually agree in writing, to sell or otherwise
dispose of all Licensed Products then on hand, with royalties to be paid to
Licensor on all Net Sales of such Licensed Products as provided for in this
Agreement.

9.4.2 Termination for Licensor Breach. Upon any termination of this Agreement by
Licensee under Section 9.2.1 or 9.3, as of the effective date of such
termination, Licensee thereafter automatically shall have a fully sublicensable
and transferable, fully paid up, exclusive license in the Territory under the
Licensed Patent Rights and Licensed Technology, to develop, have developed,
make, have made, use, have used, sell, have sold, offer for sale, import and
have imported any and all Licensed Products and to practice the Licensed
Technology, provided that Licensee shall pay, for the remainder of any royalty
term hereunder, in lieu of any other payments, including milestone payments,
royalty payments and minimum royalty payments, it would otherwise owe to
Licensor under this Agreement, a royalty equal to one quarter (1/4) of the
royalty rate that would otherwise apply with respect to the Licensed Product
hereunder.

9.5 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

 

-13-



--------------------------------------------------------------------------------

9.6 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Sections 2.2, 2.3, 4.3,
5, 6, 8, 9.4, 9.6, 10, and 11 (to the extent relevant) as well as any rights or
obligations otherwise accrued hereunder (including any accrued payment
obligations), shall survive the expiration or termination of the Term. Without
limiting the generality of the foregoing, Licensee shall have no obligation to
make any payment to Licensor that has not accrued prior to the effective date of
any termination of this Agreement, but shall remain liable for all such payment
obligations accruing prior to the effective date of such termination.

10. DISPUTES

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relates to either Party’s rights and/or obligations hereunder. In the event of
the occurrence of such a dispute, either Party may, by written notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated senior officials are as follows:

For Licensee: President and Chief Executive Officer

For Licensor: Javier Garcia-Bengochea, M.D.

In the event the designated senior officials are not able to resolve such
dispute within the sixty (60) day period, Section 10.2 shall apply.

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. The Party instituting arbitration proceedings hereunder
shall give written notice to that effect to the other Party. Any such
arbitration shall be conducted under the Commercial Arbitration Rules of the
American Arbitration Association by a panel of three arbitrators appointed in
accordance with such rules. Any such arbitration shall be held in San Diego
County, CA. The method and manner of discovery in any such arbitration
proceeding shall be governed by the laws of the State of California. The
arbitrators shall have the authority to grant injunctions and/or specific
performance and to allocate between the Parties the costs of arbitration in such
equitable manner as they determine. Judgment upon the award so rendered may be
entered in any court having jurisdiction or application may be made to such
court for judicial acceptance of any award and an order of enforcement, as the
case may be. In no event shall a demand for arbitration be made after the date
when institution of a legal or equitable proceeding based upon such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.

 

-14-



--------------------------------------------------------------------------------

11. MISCELLANEOUS

11.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (a) delivered by hand, (b) sent by
nationally-recognized overnight courier service providing evidence of receipt,
or (c) sent by registered or certified mail, return receipt requested, postage
prepaid. The addresses and other contact information for the Parties are as
follows:

 

If to Licensor:   

JGMG Bengochea, LLC

4901 VanDiveer Rd.

Jacksonville FL 32210

Attention: Javier Garcia-Bengochea, M.D.

With a copy to:   

Rogers Towers, P.A.

1301 Riverplace Boulevard

Suite 1500

Jacksonville, FL 32207

Attention: Thomas C. Saitta, Esq.

If to Licensee:   

Alphatec Spine, Inc.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

Attn: President and CEO

With a copy to:   

Heller Ehrman, LLP

7 Times Square

New York, NY 10036

Attention: Blaine Templeman, Esq.

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by nationally-recognized overnight
courier, on the day such notice is delivered to the recipient, or (iv) if sent
by registered or certified mail, on the fifth (5th) business day following the
day such mailing is made.

11.2 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California.

11.3 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

 

-15-



--------------------------------------------------------------------------------

11.4 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties.

11.5 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.6 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

11.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by
Licensor without the prior express written consent of Licensee. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. Any
purported assignment in violation of this Section 11.7 shall be void. Licensee
may freely assign this Agreement to other Parties without the consent to
Licensor. The terms and conditions of this Agreement shall be binding upon and
inure to the benefit of the permitted successors and assigns of the Parties.

11.8 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.

11.9 Construction. The Parties hereto acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.10 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not thereby materially diminished. The Parties hereto
covenant and agree to renegotiate any such term, covenant or application thereof
in good faith in order to provide a reasonably acceptable alternative to the
term, covenant or condition of this

 

-16-



--------------------------------------------------------------------------------

Agreement or the application thereof that is invalid, illegal or unenforceable,
it being the intent of the Parties that the basic purposes of this Agreement are
to be effectuated.

11.11 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.12 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Licensee may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction. The Parties further agree
that, in the event Licensee elects to retain its rights as a licensee under such
Code, Licensee shall be entitled to complete access to any technology licensed
to it hereunder and all embodiments of such technology. Such embodiments of the
technology shall be delivered to the Licensee not later than:

(a) the commencement of bankruptcy proceedings against the licensor, upon
written request, unless the licensor elects to perform its obligations under the
Agreement, or

(b) if not delivered under Section 11.14 above, upon the rejection of this
Agreement by or on behalf of Licensee, upon written request.

11.13 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.14 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative.

 

ALPHATEC SPINE, INC.     JGMG BENGOCHEA, LLC By:   /s/ Dirk Kuyper     By:   /s/
Javier Garcia-Bengochea, M.D.   Name: Dirk Kuyper       Name: Javier
Garcia-Bengochea, M.D.   Title:   President and CEO       Title:   Managing
Member

 

-18-



--------------------------------------------------------------------------------

Schedule A

Licensed Patent Rights

[***]



--------------------------------------------------------------------------------

Exhibit B

Licensed Technology

[***]

 

-2-